Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings    lines in some  figures are very  light  rendering  them difficult to  understand    See figures  2 and 7   If this matter is at issue applicant should    in next response submit  figures  2 and 7  with darker lines  these figures being basic to elected invention 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim  1-19 The inventions are independent or distinct, each from the other because:
 , drawn to a connector , classified in H01R13/62 .
II. Claim   23-30  , drawn to  , classified in H01R 13/11.
!!!  Claims  20-22  drawn to a male terminal  clasified in H01R 13/42 
The inventions are independent or distinct, each from the other because:
Inventions 1 and 11 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not call for such terminal.  The subcombination has separate utility such as  in a single contact housing .
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Group 111 Claims  20-22  distinct from both groups are to be examined with the combination claims 1-19 

During a telephone conversation with  Mr OMally  on  7-12-2022 a provisional election was made with traverse to prosecute the invention of  group 1 , claim   1-19 .  and to include  claims 20-22   Affirmation of this election must be made by applicant in replying to this Office action.  Claim  23-30  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.




Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 493 in view of Stansbury 336, Englert 250 and Lemke 389.
For claim 20 Chen, see figures 1, 4, terminal 1 has sheet body with protuberance 142 and fixed portions at lines 141, 14 but lacks pits in lower surface.  Englent at 58     Lemke  figure  6 at 89 and Stansbury at 25 include pits in lower surface.  Obvious to form Chen contact with any of such features to block solder        So formed the contact would   also  meet 21, 22.
Claim(s) 20-22    is/are rejected under 35 U.S.C. 103 as being unpatentable over Englert  250  alone  or  where noted  taken   in view of Chen 493  and Lemke 389  
For claim 20 Englert  figure 4  12   has  sheet body at 62 with fixed edge barb portion   54    protrusions  52 and   pits at 58   both sides in figure  12 ,   but lacks fixed portions at  two side edges   .     It would have been obvious to add such    second edge barb to Englert  contact  to increase retention  using that patent   alone    Englert  alone  adequate for claim 20    So formed  Englert  also meets claims 21-22                                                                                                                                                                                            In  addition should the matter be at issue   for claim 20  note Chen barbs  at 141 on both edges   it would have been obvious in view of  Chen to add such second barb edge to Englert contact  for better retention          Englert  teaching of pits  58  adequate   but for claims 20-22  should the matter be at issue also obvious to form the pits   58 as holes in view of Lemke at 89   for better solder blocking  

Claims 1, 2, 4-8 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Naito 159 alone or where noted below taken in view of Nishimatso 940.
For claim 1, Naito figure 1 includes a first connector 200 with insertion groove terminals and first and second insertion openings at 600 and 700 and a second connectors 300 with terminals and with contacting surface that appear to engage stopping face of a stopping block at upper left corner of 200.  Should the matter be at issue, also deemed obvious to form the connector for such engagement  for better stability .  
For claim 2 connector 300 includes such shoulders.  Claims 4, 5, connector 200 includes such walls and insertion openings.  Claim 6, figure 2 has sheet shaped terminals 700 and clipping terminals in parts 30.  Obvious to form terminals 700 with guide edges in view of those in figure 7 near line 12a.  Claims 7, 8, fool proof structures including rounded keys and grooves are shown in figure 2 on parts 200 and 300 and obvious to form a key on part 300 to match the groove on 200.     Such key necessarily present but is not shown 
For claims 7, 8, should the fool proof, key, groove features be at issue Nishimatso at 24.5 shows such feature.  Obvious to provide Naito figure 1 in such manner at 300, 300, 200 to enable only intended connectors to be mated.  
Claims 9, 12-14 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Naito 159 alone or where noted taken in view of Yang 813.
For claim 9, Naito figure 1 applied as described above includes first connector 200 with groove and first and second insertion openings  and a second connector 300 the first connector having positioning members formed as recesses, some seen in wall near line 11, the second connector having positioning members formed as bumps to enter the recesses.  
Since Naito teaching may be at issue, as alternative, note Yang uses positioning members at 211, 113, 115.  Obvious to form Naito in such manner for connector latching.  Claim 12 rejected as in case of claim 6.  
Claims 13, 14, Naito figure, shows two grooves on part 200 one key on upper part 300 and obvious to use a key on lower part 300 to engage to lower groove on part 200.  These grooves and key are readable as fool proof structures. 
Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 13, 14 directly above, and further in view of Nishimatso 040
Claims 13, 14, be at issue also obvious to form the Naito fool proof means as grooves and keys as more clearly shown  by Nishimatso at 34,5.  These form fool proof means as they prevent mating of connector where grooves are absent 
Claims 15-19  and  9  12  13  14  are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2013-51080 alone or where noted in view of Naito.
Claim 15 JP figure 1 includes first connector at line 10 having a grooves two insertion openings a locking recess 27 and terminals 11.  JP also has a second connector at 40 with terminals and elastic locking bar at 46 integral at both ends with connector 40 and movable in two directions to mate connector 10 with protrusion 466 into recess 27.  Claim 16 recess 27 is in side walls.  Claim 17 the terminals are sheet members and clipping terminals, the sheet members lack guide edges.  Naito figure 7 at 12a contacts have guide edges.  Obvious to use such features on JP contacts for easier mating.  
Claims 18, 19, JP has fool  proof structure formed by keys at 45 and groove at lines 25 and 36 that receive the keys.  
Claim 9, JP applied as for claim 15 with added note that JP first connector includes positioning structure at 25 and 28 and second connector includes positioning structures 45, 45 that engage the structures 25, 28 in concave, convex manner.  For Claims 12, 13, 14, JP applied as discussed for claims 17, 18, 19.
Claims 3, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2832